Opinion issued September 25, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00226-CV
                           ———————————
RONI SINGER, FORMERLY KNOWN AS RONI S. WILLIAMS, Appellant
                                       V.
                      ROBERT L. WILLIAMS, Appellee



               On Appeal from the 247th Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-71242


                         MEMORANDUM OPINION

      Appellant, Roni Singer, formerly known as Roni S. Williams, has filed an

unopposed motion to dismiss the appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), (c), 43.2(f). We dismiss any pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.




                                         2